Case 1:19-cv-24218-CMA Document 47 Entered on FLSD Docket 11/21/2019 Page 1 of 1




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                              CASE NO.: 19-24218-CIV-ALTONAGA

  ANNETTE BARNES, et al.,

          Plaintiffs,
  v.

  CS MARKETING LLC; et al.,

        Defendants.
  ___________________________/

                                               ORDER

          THIS CAUSE came before the Court on Plaintiffs’ and Simple Health Plans LLC’s Joint

  Motion to Stay All Claims against Simple Health Plans LLC [ECF No. 46]. Being fully advised,

  it is

          ORDERED AND ADJUDGED that the Motion is GRANTED.                          Plaintiffs’ claims

  against Simple Health in this Action are stayed. Simple Health has no obligation to participate in

  this action during the pendency of the stay. Plaintiffs and Simple Health preserve all rights. The

  stay shall not affect in any fashion Plaintiffs’ claims against Simple Health and/or Simple

  Health’s potential defenses to Plaintiffs’ claims. Subject to providing notice, Simple Health

  reserves the right to seek dismissal in this action to resolve the Receivership Action.

          DONE AND ORDERED in Miami, Florida this 21st day of November, 2019.




                                                           _________________________________
                                                           CECILIA M. ALTONAGA
                                                           UNITED STATES DISTRICT JUDGE
  cc:     counsel of record
